El Juez Asociado Sr. Hutchison
emitió la opinión del tribunal.
En la Corte de Distrito de Arecibo y en una petición de “injunction para recobrar la posesión material de propiedad inmueble” que evidentemente fné establecida de acnerdo con la “Ley proveyendo procedimientos para recobrar la posesión de propiedad inmueble”, aprobada en 13 de marzo de 1913, la peticionaria-apelada alegó snstancialmente lo siguiente:
Que es dueña en pleno dominio de nna finca compuesta de cuarenta y tres cuerdas y un cuadro de terreno la cual se describe en la solicitud y que adquirió dicba finca por compra a Julio Osvaldo Abril y está inscrita en el registro de la pro-piedad; que tomó posesión de la finca en la fecba en que se bizo la compraventa, dejándola arrendada a Quintín Saa-vedra Soler; que posteriormente el referido arrendatario fue lanzado del predio en virtud de juicio de desahucio estable-cido' por la demandante que ocupó entonces la posesión ma*118terial ele la finca y la dejó al cuidado de Carmelo Piquet; que subsiguientemente los' demandados Francisco y Bartolomé Saavedra Soler a la fuerza y contra' la voluntad de Avelino Mercado que a su vez había sido encargado de la finca por Piquet, cercaron con alambre una parte de la referida finca, o sea el predio compuesto de treinta y cuatro cuerdas tres cuadros de terreno, segregando así mediante actos violentos y fraudulentos dicha porción de los demás terrenos de la de-mandante y privándola de la posesión material y acceso a la misma; que dicha parcela está sembrada de cañas habiéndose apoderado de ella los referidos demandados por medios vio-lentos y fraudulentos, aplicándolos a su propio uso y benefi-cio.
Concluye la petición con- la súplica de que se expida un injunction mandatorio ordenando que la demandante sea res-tablecida a la posesión real de la parcela de terreno de trein-ta y cuatro cuerdas y tres cuadros de que ha sido' privada por los demandados, y que se les requiera para que se absten-gan de cometer nuevos u otros actos semejantes tendentes a perturbar a la demandante en dicha posesión.
El demandado Francisco Saavedra formuló su contestación y se celebró el juicio que terminó con la sentencia de la corte a favor de la demandante.
El único señalamiento' de error que ha sido alegado es que la corte incurrió en error al declarar que los hechos están a favor de la demandante.
Aunque existe cierta contradicción en la prueba no pode-mos decir que la sentencia no esté sostenida por la misma, y no existe ningún indicio de pasión o prejuicio por parte del juez sentenciador.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces' concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.